Advisory Action
This communication is responsive to the after-final communication with amendment dated 04/02/2021.
Response
The newly proposed amendment has been fully considered, but it does not to be persuasive for placing the application in the condition for allowance.
The request for reconsideration and the argument have been fully considered, but it does not to be persuasive for placing the application in the condition for allowance.
Regarding claim 1, cited reference (US-6,519,346) does clearly show a sound device (29), comprising a basket (30), a vibration system (2) fixed to the basket, and a magnetic circuit system (3) for driving the vibration system to vibrate, wherein the vibration system comprises a diaphragm (2) fixed to the basket, the diaphragm comprises a vibration portion and a folded ring portion (31) extending from an edge of the vibration portion, and the folded ring portion is fixed to the basket (Fig. 14), wherein the sound device further comprises a reinforcing rib (320) fixed to one side of the vibration portion close to the magnetic circuit system (Fig. 58) as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Tuesday and Thursday from 10:00 am to 8:00 pm, and may be reached on Monday, Wednesday and Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.




/SUHAN NI/
Primary Examiner, Art Unit 2651